JUDGMENT

                                  Court of Appeals
                             First District of Texas
                                   NO. 01-14-00857-CR

                         JESSE DIMAS ALVARADO, Appellant

                                             V.

                           THE STATE OF TEXAS, Appellee

     Appeal from the 185th District Court of Harris County. (Tr. Ct. No. 1410607).

       This case is an appeal from the final judgment signed by the trial court on October
6, 2014. After submitting the case on the appellate record and the arguments properly
raised by the parties, the Court holds that the trial court’s judgment contains no reversible
error. Accordingly, the Court affirms the trial court’s judgment.

       The Court orders that this decision be certified below for observance.

Judgment rendered July 16, 2015.

Panel consists of Chief Justice Radack and Justices Higley and Massengale. Opinion
delivered by Justice Higley.